DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al (US 2016/0035284 A1) in view of Murade (US 2007/0045626 A1).
As to claim 1: Jung discloses a display device (Figs. 1-6, “a display device”; Abstract), comprising: 
a substrate comprising a corner portion comprising a curved line (Figs.1-6, “a substrate 100” comprising a corner portion comprising a curved line; ¶0035); 
5pixels disposed on the substrate (Figs. 1-6, pixels disposed on the substrate; ¶0037); 
data lines that supply data signals to the pixels (Figs. 1-6, data lines DL that supply data signals to the pixels; ¶0039); 
first power supply lines disposed between the data lines in the corner portion (Figs. 1-6, first power supply lines PL disposed between the data lines DL in the corner portion; ¶0029-0039); and 
a second power supply line (Figs. 1-6, “a second power supply line 150” in the corner portion; ¶0030), wherein in the corner portion, the first power supply lines are branched off from the 10second power supply line (Fig. 3, in the corner portion, the first power supply lines PL are branched off from the 10second power supply line 150; ¶0057).
Jung does not expressly disclose a second power supply line covering the data lines in the corner portion. However, Murade teaches a display device comprises a substrate including a corner portion, a power supply line covering a plurality of data lines in the corner portion (Figs. 1, 7, 10, a display device comprises “a substrate 10” including “a corner portion 90”, “a power supply line 95” covering “data lines 91” in the 
As to claim 2: Jung discloses a number of pixels of a first pixel row of the corner portion is different from a number of pixels of a second pixel row of the corner portion (Fig. 3, ¶0047).  
As to claim 3: Jung discloses the first power supply lines and the second power supply line supply a first voltage to the pixels (Figs. 1-6, ¶0057).  
As to claim 4: Jung discloses the second power supply line extends 20along the curved line of the corner portion (Figs. 1-6, ¶0047-0057).  
As to claim 5: Jung discloses a width of the second power supply line is greater than a width of the first power supply line (Fig. 3 shows a width of the second power supply line 150 is greater than a width of the first power supply line DL).  
25 As to claim 6: Jung discloses the data lines comprise first data lines and second data lines disposed in the corner portion, and pixel data lines electrically connecting the first data lines and the second data lines to the pixels (Figs. 1-6, ¶0029-0072, wherein each of the pixels is connected one of the data lines and one of the first power lines).  
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior arts Jung and Murade further disclose claim limitation of the first power supply lines are 30disposed 
As to claim 8:  Claim 8 is a dependent claim of claim 1. The prior art Murade further discloses claim limitation of the data lines are bent at one portion in 5the corner portion (Fig. 7 shows the data lines 91 are bent at one portion in 5the corner portion). In addition, the same motivation is used as the rejection of claim 8. 
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior art Murade further discloses claim limitation of the second power supply line covers the one portion where the data lines are bent (Fig. 7 shows the second power supply line covers the one portion where the data lines are bent). In addition, the same motivation is used as the rejection of claim 9.  
10 As to claim 10: Claim 10 is a dependent claim of claim 1. The prior arts Jung and Murade further disclose claim limitation of comprising: a scan driver that supplies scan signals to the pixels; and scan lines electrically connecting the scan driver and the pixels (Jung: Fig. 1-3, “a scan driver 130” that supplies scan signals to the pixels; and scan lines SL electrically connecting the scan driver and the pixels;  Murade: Figs. 1-3, “a scan driver 104” that supplies scan signals to the pixels; and scan lines electrically connecting the scan driver and the pixels; ¶0042-0043, 0065-0068, 0112). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Jung discloses the scan driver is disposed along the 15curved line of the corner portion (Fig. 1 shows the scan driver 130 is disposed along the 15curved line of the corner portion).  
As to claim 12: Jung discloses the scan lines are bent at one portion in the corner portion (Fig. 7, the scan lines 92 are bent at one portion in the corner portion; ¶0112, wherein the enable signal lines 92 represent the scan lines).  

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al (US 2016/0035284 A1) in view of Murade (US 2007/0045626 A1), hereinafter Jungs as applied to claim 10 above, and further in view of KO et al (US 2012/0105344 A1).
20As to claim 13: Jungs does not expressly disclose the scan lines comprise first portions, second portions, and bridges connecting the first portions and the second portions. However, Ko teaches a display device comprises a plurality of scan lines (Fig. 1, a display device comprises a plurality of scan lines; Abstract, ¶0055),  wherein each of the scan lines comprise first portions, second portions, and bridges connecting the first portions and the second portions (Fig. 6B, 8, each of the scan lines comprise “first portions 232/132”, “second portions 114/230”, and “bridges 410/134” connecting the first portions and the second portions; ¶0086, 0099-0106). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jungs to have the scan lines comprise first portions, second portions, and bridges connecting the first portions and the second portions as taught by Ko. The 
As to claim 14: Jung discloses the second portions of the scan lines overlap the second power supply line (Fig. 10 shows the second portions of the scan lines 92 overlap the second power supply line 95).  
As to claim 15: Claim 15 is a dependent claim of claim 13. The prior arts Jung and Ko further disclose claim limitation of the second portions of the scan lines are bent at one portion in the corner portion (Jung: Fig. 7 shows the second portions of the scan lines are bent at one portion in the corner portion; Ko: Fig. 1 shows the second portions of the scan lines are bent at one portion in the corner portion). In addition, the same motivation is used as the rejection of claim 15.

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues “However, the portion illustrated in FIG. 2 showing the first power supply lines PL disposed between the data lines DL is not a corner portion comprising a curved line. Indeed, FIG. 2 does not include any curved lines defining a corner portion, but rather, illustrates a square portion defined by four straight lines and four right angles. While paragraph [0029] states that ‘FIG. 2 is a view illustrating pixels and dummy pixels formed in a circular display portion shown in FIG. 1’, Applicants note that this does not mean that FIG. 2 illustrates a corner portion of the circular display portion. Rather, as evident by looking at FIGs. 1 and 2 together along with this However, the portion illustrated in FIG. 2 showing the first power supply lines PL disposed between the data lines DL is not a corner portion comprising a curved line. Indeed, FIG. 2 does not include any curved lines defining a corner portion, but rather, illustrates a square portion defined by four straight lines and four right angles. While paragraph [0029] states that ‘FIG. 2 is a view illustrating pixels and dummy pixels formed in a circular display portion shown in FIG. 1’, Applicants note that this does not mean that FIG. 2 illustrates a corner portion of the circular display portion. Rather, as evident by looking at FIGs. 1 and 2 together along with this disclosure of paragraph [0029], it can be understood that FIG. 2 illustrates a square sub-portion of the circular display area shown in FIG. 1 located somewhere in the middle of the display area of FIG. 1, away from the corner portions shown in FIG. 1”; “As shown in FIG. 4, and also as shown in FIG. 8, which illustrates portion P2 of FIG. 4 in further detail, in an embodiment of the present application, first power supply lines PL1 are disposed between data lines D in the corner portion comprising a curved line. As discussed above, this configuration is not taught or suggested by Jung” (Arguments/Remarks, pg. 6-10). However, Examiner respectively disagrees.
First, in accordance with MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003)” (MPEP §2106, emphasis added). For instant case, claim limitation does not includes “the first power supply lines disposed between the data lines in the corner portion comprising a curved line”. Second, According to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Jung teaches a circular display comprises dummy pixels in a dummy pixel area which is surrounding the circular display (Figs. 1, 3, a circular display comprises dummy pixels DP in “a dummy pixel area 123” which is surrounding the circular display, wherein the arc area of the circular display represents a corner), data lines that supply data signals to the pixels (Fig. 2 shows data lines DL that supply data signals to the pixels including dummy pixels DP); first power lines disposed between the data lines in the corner portion (Fig. 2 shows “first power lines PL” disposed between the data lines in the corner portion including the dummy pixels DP; Fig. 3 also shows first power lines disposed between the data lines in the corner portion) (see below).
	Therefore, the prior art Jung clear teaches “first power supply lines disposed between the data lines in the corner portion”.

    PNG
    media_image1.png
    846
    828
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    904
    1057
    media_image2.png
    Greyscale

	Applicant’s arguments regarding the drawing objection and 112 rejections have been fully considered and are persuasive. Therefore, the drawing objection and 112 rejections are withdrawn. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LIN LI/
Primary Examiner, Art Unit 2693